Title: To James Madison from James Monroe, 26 January 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington Jany. 26. 1824
        
        I have been so much pressd by various duties since the meeting of Congress that I have scarcely had a moment for my friends. The body increases and the number of new members, has added its share to my burdens.
        The only material fact, that has come to our knowledge since my last to you, relating to the views of the allied powers on So. Am: amounts to this,

that the presumption that they would make no attempt in favor of Spain for thier subjugation of the new governments, has acquird strength. Mr. Sheldon thinks, that the attitude assumd by England, and that, which is anticipated, on the part of the UStates, will have a decisive effect in preventing it. We have heard nothing respecting it from any other quarter.
        I have conferr’d with General Jackson, respecting the communications between the former Secry. of war & him, at the period to which your notes refer, and am assurd that he will afford me, every detaild and authentic information on the subject which you desire. His feelings towards you are of the most friendly character.
        Mrs. Monroe’s health has improved of late, & her present state is such as to promise its restoration at no distant period. She unites with our daughter in best regards to Mrs. Madn. & your mother—very respectfully & sincerely your friend
        
          James Monroe
        
      